Citation Nr: 0900951	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  07-08 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois

THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 
2003, for the grant of service connection for peripheral 
neuropathy of the left lower extremity secondary to Type II 
Diabetes Mellitus from exposure to Agent Orange.

2.  Entitlement to an effective date earlier than August 25, 
2003, for the grant of service connection for peripheral 
neuropathy of the right lower extremity secondary to Type II 
Diabetes Mellitus from exposure to Agent Orange.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1968 to December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
October 2005 and February 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In an earlier November 2002 rating decision, the RO granted 
service connection for diabetes mellitus Type II, due to 
herbicide exposure.  That same decision denied service 
connection for peripheral neuropathy of the left and right 
lower extremities.  The veteran subsequently appealed.  
Ultimately, in March 2005, the RO granted service connection 
for peripheral neuropathy of the left and right lower 
extremities, secondary to his Type II Diabetes Mellitus.  He 
was assigned 20 percent ratings, respectively, for the left 
and right lower extremities, retroactively effective from 
September 24, 2003.  

The October 2005 rating decision, now on appeal, denied his 
subsequent claims for an earlier effective date for the grant 
of service connection for peripheral neuropathy of his left 
and right lower extremities, respectively.  Since that 
decision, a January 2007 statement of the case (SOC) 
partially granted his appeal, assigning an earlier effective 
date of August 25, 2003.  This was implemented in a 
February 2007 rating decision.  But he continues to appeal 
for an even earlier effective date.  See his March 2007 
substantive appeal (VA Form 9).

As support for his claims, the veteran testified at a hearing 
at the RO in August 2008 before the undersigned Veterans Law 
Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.

REMAND

Before addressing the merits of the claims at issue, the 
Board finds that additional development of the evidence is 
required.  

During his recent August 2008 hearing, the veteran and his 
representative testified that his effective date should be 
even earlier than currently assigned (August 25, 2003) 
because he was diagnosed with bilateral lower extremity 
peripheral neuropathy as early as 2001, or thereabouts, at 
the Lakeside VA Medical Center (VAMC) in Chicago.  He added, 
however, that he could not personally obtain his treatment 
records for 2001-2002 from this hospital because the facility 
has since closed.  His representative therefore asked that 
VA attempt to obtain these outstanding records as part of the 
duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3).

A review of the claims file does not show any treatment 
records from the Lakeside VAMC during 2001-2002, rather, only 
those from the nearby Hines VA hospital.  Indeed, it is 
unclear whether the RO attempted to obtain any of the 
veteran's VA medical treatment records from whichever VA 
facility is currently holding his Lakeside VAMC treatment 
records, the current Lakeside Community Based Outpatient 
Clinic (CBOC), or its parent facility, the Jesse Brown VAMC 
in Chicago.  So, at a minimum, VA needs to obtain all of the 
veteran's relevant treatment records from the Lakeside 
Community Based Outpatient Clinic (CBOC), and its parent 
facility, the Jesse Brown VAMC.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive, if not actual, 
notice of this evidence because it is generated within VA's 
healthcare system).



Since these potential additional records have not been 
obtained, and are pertinent to the claims, it is necessary 
for VA to attempt to obtain them for consideration in this 
appeal.  See Bell, 2 Vet. App. 611; see also 
8 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§  
3.159(c)(2), (c)(3) (2008).  On remand, the AMC must attempt 
to obtain these additional records and, if they do not exist, 
must make an express declaration confirming that further 
attempts to obtain them would be futile.  The veteran should 
also be apprised of the latter situation, if it arises.  

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Ask the veteran to assist in the search for 
his VA treatment records by specifying dates, 
locations, and providers of treatments at VA 
facilities.  After allowing an appropriate time 
for response, contact the Lakeside CBOC, and its 
parent facility the Jesse Brown VAMC in Chicago, 
to obtain all of the veteran's relevant treatment 
records, especially any outstanding records not 
already associated with the claims file.  Also 
locate and contact other VA data repositories 
that might be able to provide Lakeside VAMC 
treatment records for 2001-2002.  If these 
requested records are unavailable, or the search 
for them otherwise yields negative results and 
further attempts to obtain these records would be 
futile, this must be documented in the claims 
file and the veteran notified in accordance with 
38 C.F.R. § 3.159(c)(2).

2.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not 
granted to the veteran's satisfaction, send him 
and his representative a supplemental statement 
of the case (SSOC) and give them an opportunity 
to respond to it before returning the file to the 
Board for further appellate consideration.  



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


